Title: To John Adams from Elijah Cooper, 9 May 1800
From: Cooper, Elijah
To: Adams, John



Sir,
Boston 9th. May 1800—

It has been suggested to me by a number of respectable Gentlemen of this town and vicinity, as an object worthy attention, to publish a new & elegant edition of your Defence of the American Constitutions; and I have promise of much support.
If I can obtain the honor of your approbation, I shall immediately put the work to press, & finish it with all possible speed:—it will be impressed on the finest wove paper, with a new & elegant type, & offered for sale on such terms as will enable every lover of his country, however poor, to possess a copy. It has been hinted, that if your excellency could add, some small additions & annotations to the work, it might take a new start, and induce the spirited of our country to give it, unbounded patronage.—
Your opinion, whether the English or American edition is the best for us to copy would be thankfully recieved by / Your Excellency’s / most obedient, / most humble, / & devoted Servant,
Elijah Cooper